Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 25th, 2022 has been entered. Claims 1-14 remain pending in the application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-028506, filed on February 20, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (JP 2000028252) [Kageyama] in view of Perez (US 2018/0266895).
Regarding claim 1, Kageyama discloses a cold insulation container (a cooling storage) comprising:
a cold insulation storage (a storage chamber, S in Figure 1),
a cooler (5 in Figure 1, corresponding to a coolant vessel) located in a freezing chamber (F in Figure 1), and
storage chamber fans (12 in Figure 1) causing cold air from the coolant vessel to circulate in the cold insulation storage.
Kageyama also discloses that the temperature of the cold insulation storage (a storage chamber, S in Figure 1) is detected by a temperature sensor (9 in Figure 1) and the storage chamber fans (12 in Figure 1) are controlled to be on or off by a temperature controller that are not positively recited in order to maintain the predetermined temperature in the storage chamber [Lines 1-6 in Paragraph 17]. 
Therefore, cold air having a temperature controlled by a temperature controller can be circulated in the cold insulation storage and over the coolant vessel.
Kageyama fails to disclose that a thermoelectric generating module can be used to generate thermoelectric power using a temperature difference between the coolant vessel (the cooler, 5 in Figure 1) and circulating cold air.
However, Perez teaches a service cart comprising:
- a cold compartment (302 in Figure 3A) which contains dry ice and provides cooling for a second compartment, 
- a second compartment (300 in Figure 3A) configured to store service products, 
- a thermoelectric device (310 in Figure 3B) is in thermal communication with the cold compartment and ambient environment, and configured to generate a current as a result of a temperature differential between a cold compartment and an ambient environment, and
- an energy storage device (320 in Figure 3B) that is in electrical communication with the thermoelectric device, and configured to store at least some of the current generated by the thermoelectric device, wherein electrical power generated can be utilized by one or more electronic devices related to the service cart [Lines 1-3 in Paragraph 29].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kageyama’s cooler and replace it with Perez’s cold compartment capable of containing coolant, that is, of working as a coolant vessel, and then to attach a thermoelectric module of Perez’s teaching to an outer surface of the cold compartment for the purpose of generating electrical power using a temperature difference between the outer surface of cold compartment (the coolant vessel) and circulating cold air circulating in the cold insulation storage, wherein the temperature controller and the storage chamber fans can be driven by generated power while utilizing the coolant vessel without using a refrigerant cycle.
Regarding claim 5, Kageyama in view of Perez discloses a cooling storage, as set forth in claim 1, wherein the cold compartment (the coolant vessel) contains dry ice [Lines 4-5 in Paragraph 0022].
Regarding claims 6, Kageyama does not disclose that it comprises a secondary battery charged with surplus thermoelectric power of a thermoelectric module.
However, Perez discloses that the service cart includes an energy storage device to store electrical power generated from a thermoelectric device [Lines 2-4 in Paragraph 0026] for the purpose of operating some electric parts by generated power, and he also discloses that “suitable light weight energy storage devices include light weight batteries, capacitor banks, and supercapacitors [Lines 1-3 in Paragraph 0027].”  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional energy storage devices as taught by Perez, into Kageyama’s apparatus to store surplus electrical power generated from a thermoelectric device or thermoelectric devices using a temperature differential for the purpose of powering electronic devices and Peltier devices to store service products at lower temperature for extended time period.  
Claims 2-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama et al. (JP 2000028252) [Kageyama] in view of Perez (US 2018/0266895) and further in view of Gray (WO 2015/055836).
Regarding claim 2, Kageyama in view of Perez fails to disclose that a radiational cooling fin is attached to a surface of the thermoelectric generating module toward circulating cold air.
However, Gray discloses a heat sink (21 in Figure 3, corresponding to a radiational cooling fin) attached to a surface of the thermoelectric device toward cold air.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heat sink to the surface of the thermoelectric device of Kageyama in view of Perez, in order to allow better heat transfer.
Regarding claims 3 and 4, Gray discloses that three thermoelectric devices, or three Peltier devices (23, 33, and 39 in Figure 3) are attached to a different side (23 is at the bottom surface) of the storage compartment (15 in Figure 3), respectively.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the thermoelectric device and let the thermoelectric device be attached to a bottom surface of the cold compartment (the coolant vessel) of Kageyama in view of Perez, in order to fully utilizing a given phase change material because it still remains on the bottom side as a solid state while it is going through a phase change.
Regarding claims 7 and 8, Kageyama in view of Perez and further in view of Gray discloses a cold insulation container (a cooling storage), as set forth in claims 2 and 3, respectively, wherein further comprising a secondary battery that is charged with surplus thermoelectric power of the thermoelectric generating module, as mentioned earlier in claim 6.
Regarding claim 9, Kageyama in view of Perez discloses a cold insulation container (a cooling storage), as set forth in claim 6. 
Kageyama in view of Perez does not disclose that the cold compartment (the coolant vessel) is cooled by setting the thermoelectric module in a Peltier mode by electric power from the secondary battery while the circulating air fan is stopped.
However, Gray discloses that the container is disconnected from the mains supply and is powered by the rechargeable battery in transit. The controller regulates temperature of the storage compartment by operating one or both of the Peltier devices [Lines 11-12 and 16-17 in Page 14]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the thermoelectric device of Kageyama in view of Perez’s apparatus in a Peltier mode and let it be operated by a rechargeable battery while power is not generated by the thermoelectric device for the purpose of storing service products at lower temperature for extended time period.
Regarding claims 10 and 11, Kageyama in view of Perez and further in view of Gray discloses a cold insulation container (a cooling storage), as set forth in claims 7 and 8, respectively, wherein the cold compartment (the coolant vessel) is cooled by setting the thermoelectric generating module in a Peltier mode by electric power from the secondary battery while the circulating air fan is stopped, as mentioned earlier in claim 9.
Regarding claims 12-14, Gray discloses that three thermoelectric devices, or three Peltier devices (23, 33, and 39 in Figure 3) are attached to a different side of the storage compartment (15 in Figure 3), respectively, and those devices regulated by a controller independently. Gray implicitly implies that those three Peltier devices can be attached to a same side of the cold compartment, and each Peltier device can be regulated independently for the purpose of partially operating those by simply turning on or off without using a complex control system in order to meet the required cooling load. Gray also discloses that a heat sink (21 in Figure 3) is attached to a Peltier device, or a thermoelectric device (23 in Figure 3) via a heat transfer block (25 in Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach multiple thermoelectric devices with an individual heat sink or without any heat sink to a same side of the cold compartment of Kageyama in view of Perez, and to regulate those individually by simply turning on or off, as taught by Gray, in order to effectively utilize generated power while providing the required cooling capacity by setting those modules in the Peltier mode.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tren can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763